                                                                     The Honorable John C. Coughenour
 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE
 9    SAMUEL H. WONG,
                                                               No. C18-0597-JCC
10                               Plaintiff,
11           v.                                                STIPULATED PROTECTIVE
                                                               ORDER
12    THE BOEING COMPANY,
13                               Defendants.
14
                         STIPULATED PROTECTIVE ORDER REGARDING
15                       CONFIDENTIALITY OF DISCOVERY MATERIAL
16
      1.     PURPOSES AND LIMITATIONS
17
             Discovery in this action is likely to involve production of confidential, proprietary, or
18
      private information for which special protection may be warranted. Accordingly, the parties
19
      hereby stipulate to and petition the Court to enter the following stipulated protective order. The
20

21    parties acknowledge that this agreement is consistent with Local Civil Rule 26(c). It does not

22    confer blanket protection on all disclosures or responses to discovery, the protection it affords
23    from public disclosure and use extends only to the limited information or items that are entitled
24
      to confidential treatment under the applicable legal principles, and it does not presumptively
25
      entitle parties to file confidential information under seal.
26
             //
27
     STIPULATED PROTECTIVE ORDER
     C18-0597-JCC
     1
      2.     “CONFIDENTIAL” MATERIAL
 1
             “Confidential” material shall include the following documents and tangible things
 2

 3    produced or otherwise exchanged: Plaintiff’s financial, medical and other personal

 4    information, confidential Boeing policies and procedures not generally available to Defendant’s
 5    non-management employees, personnel information concerning individuals not party to this
 6
      action, documents concerning proprietary information and technology and other related
 7
      documents.
 8
      3.     SCOPE
 9
10           The protections conferred by this agreement cover not only confidential material (as

11    defined above), but also (1) any information copied or extracted from confidential material; (2)

12    all copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,
13    conversations, or presentations by parties or their counsel that might reveal confidential
14
      material. However, the protections conferred by this agreement do not cover information that is
15
      in the public domain or becomes part of the public domain through trial or otherwise.
16
      4.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL
17

18           4.1     Basic Principles. A receiving party may use confidential material that is

19    disclosed or produced by another party or by a non-party in connection with this case only for

20    prosecuting, defending, or attempting to settle this litigation. Confidential material may be
21
      disclosed only to the categories of persons and under the conditions described in this
22
      agreement. Confidential material must be stored and maintained by a receiving party at a
23
      location and in a secure manner that ensures that access is limited to the persons authorized
24
      under this agreement.
25

26

27
     STIPULATED PROTECTIVE ORDER
     C18-0597-JCC
     2
              4.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
 1
      ordered by the Court or permitted in writing by the designating party, a receiving party may
 2

 3    disclose any confidential material only to:

 4                   (a)     the receiving party’s counsel of record in this action, as well as
 5    employees of counsel to whom it is reasonably necessary to disclose the information for this
 6
      litigation;
 7
                     (b)     the officers, directors, and employees (including in house counsel) of the
 8
      receiving party to whom disclosure is reasonably necessary for this litigation;
 9
10                   (c)     experts and consultants to whom disclosure is reasonably necessary for

11    this litigation and who have signed the “Acknowledgment and Agreement to Be Bound”

12    (Exhibit A), which includes each such person’s clerical and support staff;
13                   (d)     the Court, court personnel, and court reporters and their staff;
14
                     (e)     copy or imaging services retained by counsel to assist in the duplication
15
      of confidential material, provided that counsel for the party retaining the copy or imaging
16
      service instructs the service not to disclose any confidential material to third parties and
17

18    immediately return all originals and copies of any confidential material;

19                   (f)     witnesses or potential witnesses in the action to whom disclosure is

20    reasonably necessary and who have signed the “Acknowledgment and Agreement to Be
21
      Bound” (Exhibit A), unless otherwise agreed by the designating party or ordered by the Court.
22
      Pages of transcribed deposition testimony or exhibits to depositions that reveal confidential
23
      material must be separately bound by the court reporter and may not be disclosed to anyone
24
      except as permitted under this agreement;
25

26                   (g)     the author or recipient of a document containing the information or a

27    custodian or other person who otherwise possessed or knew the information;
     STIPULATED PROTECTIVE ORDER
     C18-0597-JCC
     3
                      (h)     the videographer who videotapes Confidential Information at a
 1
      deposition in this litigation;
 2

 3                    (i)     any mediator or discovery referee in this litigation, and employees and

 4    personnel of said mediator or discovery referee;
 5                    (j)     any other individuals agreed to in writing by the designated parties.
 6
              4.3     Filing Confidential Material. Before filing confidential material or discussing or
 7
      referencing such material in court filings, the filing party shall confer with the designating
 8
      party, in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating
 9
10    party will remove the confidential designation, whether the document can be redacted, or

11    whether a motion to seal or stipulation and proposed order is warranted. Local Civil Rule 5(g)

12    sets forth the procedures that must be followed and the standards that will be applied when a
13    party seeks permission from the Court to file material under seal. A party who seeks to
14
      maintain the confidentiality of its information must satisfy the requirements of Local Civil Rule
15
      5(g)(3)(B), even if it is not the party filing the motion to seal. Failure to satisfy this
16
      requirement will result in the motion to seal being denied, in accordance with the strong
17

18    presumption of public access to the Court’s files.

19    5.      DESIGNATING PROTECTED MATERIAL

20            5.1     Exercise of Restraint and Care in Designating Material for Protection. Each
21
      party or non-party that designates information or items for protection under this agreement
22
      must take care to limit any such designation to specific material that qualifies under the
23
      appropriate standards. The designating party must designate for protection only those parts of
24
      material, documents, items, or oral or written communications that qualify, so that other
25

26    portions of the material, documents, items, or communications for which protection is not

27    warranted are not swept unjustifiably within the ambit of this agreement.
     STIPULATED PROTECTIVE ORDER
     C18-0597-JCC
     4
              Mass, indiscriminate, or routinized designations are prohibited. Designations that are
 1
      shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
 2

 3    unnecessarily encumber or delay the case development process or to impose unnecessary

 4    expenses and burdens on other parties) may expose the designating party to sanctions.
 5            If it comes to a designating party’s attention that information or items that it designated
 6
      for protection do not qualify for protection, the designating party must promptly notify all other
 7
      parties that he/it is withdrawing the mistaken designation.
 8
              5.2     Manner and Timing of Designations. Except as otherwise provided in this
 9
10    agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

11    ordered, disclosure or discovery material that qualifies for protection under this agreement must

12    be clearly so designated before or when the material is disclosed or produced.
13                    (a)     Information in documentary form: (e.g., paper or electronic documents
14
      and deposition exhibits, but excluding transcripts of depositions or other pretrial or trial
15
      proceedings), the designating party must affix the word “CONFIDENTIAL” to each page that
16
      contains confidential material. If only a portion or portions of the material on a page qualifies
17

18    for protection, the producing party also must clearly identify the protected portion(s) (e.g., by

19    making appropriate markings in the margins).

20                    (b)     Testimony given in deposition or in other pretrial or trial proceedings:
21
      the parties must identify on the record, during the deposition, hearing or other proceeding, all
22
      protected testimony, without prejudice to their right to so designate other testimony after
23
      reviewing the transcript. Any party or non-party may, within fifteen days after receiving a
24
      deposition transcript, designate portions of the transcript, or exhibits thereto, as confidential. If
25

26    a party desires to protect confidential information at trial, the issue should be addressed during

27    the pre-trial conference.
     STIPULATED PROTECTIVE ORDER
     C18-0597-JCC
     5
                     (c)     Other tangible items: the producing party must affix in a prominent place
 1
      on the exterior of the container or containers in which the information or item is stored the
 2

 3    word “CONFIDENTIAL.” If only a portion or portions of the information or item warrant

 4    protection, the producing party, to the extent practicable, shall identify the protected portion(s).
 5           5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
 6
      designate qualified information or items does not, standing alone, waive the designating party’s
 7
      right to secure protection under this agreement for such material. Upon timely correction of a
 8
      designation, the receiving party must make reasonable efforts to ensure that the material is
 9
10    treated in accordance with the provisions of this agreement.

11    6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

12           6.1     Timing of Challenges. Any party may challenge a designation of confidentiality
13    at any time. Unless a prompt challenge to a designating party’s confidentiality designation is
14
      necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens, or a
15
      significant disruption or delay of the litigation, a party does not waive its right to challenge a
16
      confidentiality designation by electing not to mount a challenge promptly after the original
17

18    designation is disclosed.

19           6.2     Meet and Confer. The parties must make every attempt to resolve any dispute

20    regarding confidential designations without court involvement. Any motion regarding
21
      confidential designations or for a protective order must include a certification, in the motion or
22
      in a declaration or affidavit, that the movant has engaged, or reasonably attempted to engage in
23
      a good faith meet and confer conference with other affected parties in an effort to resolve the
24
      dispute without court action. The certification must list the date, manner, and participants to the
25

26    conference. A good faith effort to confer requires a face-to-face meeting or a telephone

27    conference.
     STIPULATED PROTECTIVE ORDER
     C18-0597-JCC
     6
             6.3     Judicial Intervention. If the parties cannot resolve a challenge without court
 1
      intervention, the designating party may file and serve a motion to retain confidentiality under
 2

 3    Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

 4    persuasion in any such motion shall be on the designating party. Frivolous challenges, and
 5    those made for an improper purpose (e.g., to harass or impose unnecessary expenses and
 6
      burdens on other parties) may expose the challenging party to sanctions. All parties shall
 7
      continue to maintain the material in question as confidential until the Court rules on the
 8
      challenge.
 9
10    7.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
             LITIGATION
11
             If a party is served with a subpoena or a court order issued in other litigation that
12
      compels disclosure of any information or items designated in this action as
13

14    “CONFIDENTIAL,” that party must:

15                   (a)     promptly notify the designating party in writing and include a copy of

16    the subpoena or court order;
17
                     (b)     promptly notify in writing the party who caused the subpoena or order to
18
      issue in the other litigation that some or all of the material covered by the subpoena or order is
19
      subject to this agreement. Such notification shall include a copy of this agreement; and
20
                     (c)     cooperate with respect to all reasonable procedures sought to be pursued
21

22    by the designating party whose confidential material may be affected.

23    8.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
24           If a receiving party learns that, by inadvertence or otherwise, he/it has disclosed
25
      confidential material to any person or in any circumstance not authorized under this agreement,
26
      the receiving party must immediately (a) notify in writing the designating party of the
27
     STIPULATED PROTECTIVE ORDER
     C18-0597-JCC
     7
      unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
 1
      protected material, (c) inform the person or persons to whom unauthorized disclosures were
 2

 3    made of all the terms of this agreement, and (d) request that such person or persons execute the

 4    “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.
 5    9.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
 6           MATERIAL

 7           Nothing in this order shall be deemed to be a limit or waiver of the attorney-client

 8    privilege, the work product doctrine, or any other relevant privilege. Further, inadvertent
 9    production of privileged information shall not waive the privilege. If privileged information is
10
      inadvertently produced, the recipient agrees that, upon request from the producing party, he/it
11
      shall promptly return all copies of documents containing the privileged information, delete any
12
      versions of the documents containing the privileged information on any database or computer
13

14    filing system it maintains, and make no use of the privileged information in accordance with

15    Federal Rule of Civil Procedure 26(b)(5)(B).

16    10.    NON TERMINATION AND RETURN OF DOCUMENTS
17
             Within 60 days after the termination of this action, including all appeals, each receiving
18
      party must return all confidential material to the producing party, including all copies, extracts
19
      and summaries thereof. Alternatively, the parties may agree upon appropriate methods of
20
      destruction.
21

22           Notwithstanding this provision, counsel is entitled to retain one archival copy of all

23    documents filed with the Court, trial, deposition, and hearing transcripts, correspondence,
24    deposition and trial exhibits, expert reports, attorney work product, and consultant and expert
25
      work product, even if such materials contain confidential material.
26

27
     STIPULATED PROTECTIVE ORDER
     C18-0597-JCC
     8
             The confidentiality obligations imposed by this agreement shall remain in effect until a
 1
      designating party agrees otherwise in writing or a court orders otherwise.
 2

 3           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 4    DATED:         January 25, 2019
 5    SIGNED: /s/ Timothy J. Pauley
 6
                                           Attorney for Plaintiff
 7
      DATED:         January 25, 2019
 8
      SIGNED: /s/ Laurence A. Shapero
 9
10                                         Attorney for Defendant

11    PURSUANT TO STIPULATION, IT IS SO ORDERED.

12
             DATED this 30th day of January 2019.
13

14

15




                                                           A
16

17

18
19                                                         John C. Coughenour
                                                           UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27
     STIPULATED PROTECTIVE ORDER
     C18-0597-JCC
     9
                                     EXHIBIT A
 1
                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 2
              I,                              [print or type full name], of
 3
              [print or type full address], declare under penalty of perjury that I have read in its
 4
      entirety and understand the Stipulated Protective Order that was issued by the United States
 5
      District Court for the Western District of Washington on _____________ in the case Samuel H.
 6
      Wong v. The Boeing Company, No. 18-cv-00597-JCC. I agree to comply with and to be bound
 7
      by all the terms of this Stipulated Protective Order and I understand and acknowledge that
 8
      failure to so comply could expose me to sanctions and punishment in the nature of contempt. I
 9
      solemnly promise that I will not disclose in any manner any information or item that is subject
10
      to this Stipulated Protective Order to any person or entity except in strict compliance with the
11
      provisions of this Order.
12
              I further agree to submit to the jurisdiction of the United States District Court for the
13
      Western District of Washington for the purpose of enforcing the terms of this Stipulated
14
      Protective Order, even if such enforcement proceedings occur after termination of this action.
15

16
      Date:
17

18
      City and State where sworn and signed:
19

20
      Printed name:
21

22
      Signature:
23

24

25

26

27
     STIPULATED PROTECTIVE ORDER
     C18-0597-JCC
     10
